The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, below the title insert the following paragraph:
-- [0001] 	This application is a continuation of U.S. Application No. 16/478,248, filed on July 16, 2019, now U.S. Patent 11,322,675 issued May 3, 2022, which is the U.S. National Phase application under 35 U.S.C. §371 of International Application No. PCT/EP2018/066831, filed on June 22, 2018, which claims the benefit of EP Patent Application No. EP 17177661.0, filed on June 23, 2017. These applications are hereby incorporated by reference herein.     --
Non-Statutory Double Patenting
 2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
3.	Claims 1-20 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-17 of the conflicted U.S. Patent 11,322,675 to Hilgers et al.
	Although the two claims sets are not totally identical of the pending claims 1-20 compared to those features (i.e., a device and its method) of the conflicted claims 1 & 11 and their dependent claims, the claims at issues are not patentably distinct from each other.
Those limitations are neither disclosed by any of the references in application IDS 03/19/2021, nor the cited prior art, U.S. Patent No. 11,139,425 to Johnson et al, that suggested a modification so as satisfy the combination of the pending claims 1-20.
4.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 22, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815